Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-16 are pending.  Claims 1-16 are examined on the merits.

Claim Objections
Claims 2, 7-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 13, and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4, 6, 13, and 14 recite the following limitations in the claims, and there are insufficient antecedent basis for these limitations in the claims:
“wherein the at least one skin softening emollient” in claim 5, at line 1;
“wherein the vegetable oil” in claim 6, at line 1;
“wherein the humectant” in claims 13 and 14, at line 1;
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 12, 14, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li (CN 104666194 A).  
Li teaches the invention relates to natural skin massage oil. The natural skin massage oil (thus a moisturizing skin care oil) comprises, by weight, 20-30 parts of olive oil (plant extract base and essential oil, thus vegetable oil thus skin softening emollient, thus claims 4 and 5 are met, thus an anti-inflammatory antioxidant enriched oil, thus claim 15 is met), 10-15 parts of almond oil ((plant extract base and essential oil), 5-10 parts of pure urea (a stabilizer), 10-15 parts of honey (thus one humectant, thus claim 12 is met, thus claim 14 is met), and 5-8 parts of pearl powder (an exfoliating and light reflecting powder dispersed within the essential oil) (thus claim 1 is met, thus plant extract base is less than 50%, thus claim 3 is met. The components are evenly mixed to form the natural skin massage oil. The natural skin massage oil has the beneficial effects that the natural skin massage oil is a natural material; manufacturing materials are easy to obtain; manufacturing is easy; and the natural skin massage oil can be prepared when the skin of a client in a beauty parlor needs to be massaged. It is guaranteed that chemicals like a corrosion remover are not contained, and the natural skin massage oil has the good benefits on the health of the human body (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 3, 4, 5, 11, 12, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xia (CN 105997612 A).
Xia teaches a skin care oil comprises base oil comprising 20-70 pts. wt. refined tea oil (plant extract base and essential oil, thus one skin softening emollient, thus a vegetable oil, thus claims 4 and 5 are met, thus an anti-inflammatory antioxidant enriched oil, thus claim 15 is met), 10-25 pts. wt. sweet almond oil (plant extract base and essential oil) and 1-15 pts. wt. shea butter, additive comprising 35-60 pts. wt. caprylic/capric triglyceride and 0-25 pts. wt. 2-octyldodecanol, and functional ingredient comprising 0.1-2 pts. wt. squalene (thus one humectant, thus claim 12 is met), 1-10 pts. wt. vitamin E (thus a stabilizer, thus claim 11 is met), 2-3 pts. wt. tea tree oil (plant extract base and essential oil), 0.2-0.4 pt. wt. licorice extract (plant extract base), 0.2-0.4 pt. wt. S.flavescens extract (plant extract base), 0.2-0.4 pt. wt. Angelica extract (plant extract base), 0.8-1 pt. wt. lotus leaf extract (plant extract base), 0.2-0.5 pt. wt purslane extract (plant extract base), 2-4 pts. wt. pufferfish-skin collagen oligopeptide freeze-dried powder (thus an exfoliating and light reflecting powder dispersed within the essential oil) and 0.2-0.4 pt. wt. bearberry leaf extract (plant extract base) (thus claim 1 is met) (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655